DETAILED ACTION
Acknowledgements
The amendment filed 10/22/2021 is acknowledged.
Claims 1-4 and 6-12 are pending.
Claims 1-4 and 6-12 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.


Response to Amendment/Arguments
Claims 1 and 6-8 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  
With respect to claims 1 and 8, applicant argues that “features of the present invention … is completely absent from the cited prior art.”, examiner respectfully disagrees.

Applicant further argues “Polo does not show using mobile devices that comprise the payment application as the nodes of a network…Polo never discloses that the mesh nodes might include devices that are programmed with a payment app.”.  In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhou is directed to conduct payments via mobile device (Zhou, Abs), and Polo is directed to a system for facilitating wireless communication by providing range extension for mobile devices in the mesh network.  Zhou Fig. 1 discloses mobile payment application, and Polo ¶0032 discloses an application is used to connect to the devices in the mesh network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Mobile and Wearable Device Payments system of Zhou by implementing a mesh network in accordance with the teaching of Polo. This modification provides “range extension for any other devices in the mesh network that would otherwise be out of range from one another.” (Polo et al., Abs).
Additional, Applicant argues “nothing in any of the cited paragraphs of Polo appears to contemplate that device 102A is a long-range gateway.” Examiner respectfully disagrees.
Polo ¶0178 discloses “The electronic system 2400, for example, can be … a switch, a router, a base station, a receiver, a phone, a personal digital assistant (PDA), a gateway device, or generally any electronic device. The electronic system 2400 may be any device of a mesh network, such as any one of the BLE devices 102A-G of FIG. 1. The electronic system 2400 may transmit signals over a network and/or transmit signals to other electronic systems.”  Additionally, Fig. 1 illustrates 102A connects to network 120.  Therefore, 102A is a gateway device.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140330656A1 (“Zhou et al.”) in view of US Application Publication US20160088424A1 (“Polo et al.”).

Regarding claims 1 and 8, Zhou et al. teaches:
a first mobile device comprising a payment application; (Fig. 1 items 130, 190; paras 0041, 0045, 0050).
a second mobile device comprising a point of sale application (Fig. 1 items 150, 190; paras 0041, 0045, 0050) wherein the first mobile device and the second mobile devices are in communication with each other via a low energy network protocol, (paras 0050, 0102) and wherein the first mobile device is adapted to use the payment application for an authorization of payment from a user of the first mobile device to a user of the second mobile device; (Fig. 4 paras 0041, 0044).
a [network device] adapted to transmit the authorization of payment; and (Fig. 1 items 110, 130, 170; paras 0044-0045).
Zhou et al. does not teach the following:
network device is long-range gateway. 
a mesh network in communication with the first and second mobile devices, the mesh network comprising a first communication path between the first mobile device and the long-range gateway and a second communication path between the second mobile device and the long-range gateway; the mesh network comprising a plurality of additional mobile devices that comprise the payment application, whereby the additional mobile devices that comprise the payment application form at least a first portion of the first communication path and at least a first portion of the second communication path.
However, Polo et al. teaches:
network device is long-range gateway, (Fig. 1. Item 102A; paras 0027-0028, 0030, 0178)
a mesh network in communication with the first and second mobile devices, the mesh network comprising a first communication path between the first mobile device and the long-range gateway and a second communication path between the second mobile device and the long-range gateway;  the mesh network comprising a plurality of additional mobile devices that comprise the payment application, whereby the additional mobile devices that comprise the payment application form at least a first portion of the first communication path and at least a first portion of the second communication path. (Fig. 1. Items 101, 102B-G; paras 0030, 0083)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Mobile and Wearable Device Payments system of Zhou et al. by implementing a mesh network in accordance with the teaching of Polo et al.. This modification provides “range extension for any other devices in the mesh network that would otherwise be out of range from one another.” (Polo et al., Abs).

Regarding claims 3 and 10,  Zhou et al. in view of Polo et al. discloses all the limitations as described above.  Polo et al. further discloses:
at least one relay node that forms a second portion of the first communication path. (Fig. 1 items 102D-E; paras 0083, 0092, 0124).

Regarding claim 7, Zhou et al. in view of Polo et al. discloses all the limitations as described above.  Polo et al. further discloses:
wherein the at least one relay node comprises a long-range router. (paras 0034-0035, 0178)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140330656A1 (“Zhou et al.”) in view of US Application Publication US20160088424A1 (“Polo et al.”) and in further view of US Application Publication US20180302807A1 (“Chen et al.”). 

Regarding claims 2 and 9, Zhou et al. in view of Polo et al. disclose all the limitations as described above. Zhou et al. and Polo et al. do not explicitly disclose:
wherein the first communication path comprises a fewest number of hops needed among the plurality of additional mobile devices to reach the long-range gateway. 
However, Chen et al. discloses:
wherein the first communication path comprises a fewest number of hops needed among the plurality of additional mobile devices to reach the long-range gateway. (paras 0115, 0169, 0313, 0360, claim 6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Zhou et al. and Polo et al. by determining a communication path based on hop counts in accordance with the teaching of Chen et al.. This modification enables the combined system to optimize the network efficiency based on hop counts.

Claims 4, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140330656A1 (“Zhou et al.”) in view of US Application Publication US20160088424A1 (“Polo et al.”), and in further view of US Application Publication US20170046694A1 (“Chow et al.”).

Regarding claims 4 and 11,  Zhou et al. in view of Polo et al. discloses all the limitations as described above.  Polo et al. further discloses: 
wherein the mesh network comprises additional devices that form nodes in the mesh network, (Figs. 1 and 15; Abs; paras 0012, 0020)
Zhou et al., Polo et al. and Matotek et al. do not teach:
wherein some of the nodes are consensus nodes, whereby the consensus nodes are adapted to verify transactions.
However, Chow et al. teaches:
wherein some of the nodes are consensus nodes, whereby the consensus nodes are adapted to verify transactions. (paras 0123, 0125-0126, 0130)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Zhou et al. and Polo et al. by adding the feature of performing transaction verification by consensus node in accordance with the teaching of Chow et al.. This modification strengthen the transaction verification process in addition to provide transparency to the process.

Regarding claims 6 and 12,  Zhou et al. in view of Polo et al. and in further view of Chow et al. discloses all the limitations as described above.  Chow et al. further discloses: 
wherein the payment application is adapted to update a ledger across all consensus nodes in the mesh network. (paras 0123-0125, 0128-0129)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685